Exhibit 10.1 Rovi Corporation 2012 Senior Executive Company Incentive Plan I.INTRODUCTION a.The Objective of the 2012 Senior Executive Company Incentive Plan (the “Plan”) is to (i)enhance stockholder value by promoting strong linkages between executive contributions and company performance; (ii)support achievement of the business objectives of Rovi Corporation and its subsidiaries (the “Company”); and (iii)promote retention of participating employees of the Company. b.Participants:This plan applies solely to the Chief Executive Officer and the senior executives reporting directly to the Chief Executive Officer at Rovi Corporation and its subsidiaries. c.Effective Date:This Plan is effective for the fiscal year 2012, beginning January 1, 2012 through December 31, 2012.This Plan is limited in time and expires automatically on December 31, 2012.All benefits under this Plan are voluntary benefits.Participation in this Plan during fiscal year 2012 does not convey any entitlement to participate in this or future plans or to the same or similar bonus payment benefits. d.Changes in the Plan:The Company presently has no plans to change the Plan during the fiscal year.However, this plan is a voluntary benefit provided by the Company and by virtue of the fact that bonuses are not a contractual entitlement and are paid at the sole discretion of the Company, the Company reserves the right to modify the Plan, in total or in part, at any time.Any such change must be in writing and approved by the Compensation Committee of the Board of Directors.The Compensation Committee of the Board of Directors reserves the right to interpret the Plan document as needed and such interpretations shall be final, conclusive and binding on all persons, and shall be given the maximum deference permitted by law. e.Entire Agreement:This Plan is the entire agreement between the Company and the employee regarding the subject matter of this Plan and supersedes all prior bonus or commission incentive plans, whether with Rovi Corporation or any subsidiary or affiliate thereof, or any written or verbal representations regarding the subject matter of this Plan. II.ELIGIBILITY AND INCENTIVE PLAN ELEMENTS a.Eligibility:The participants are eligible for the incentive payout if they meet the following requirements: · Except as otherwise explicitly set forth in the Participant’s Incentive Target Percentage Schedule (as defined in Section II below), are not currently on a sales incentive or commission plan or any other significant form of variable compensation (such as a services bonus plan) · Have a performance rating of Needs Development or above · Do not have a performance rating of Unsatisfactory at the time of calculation · Are not on a performance improvement plan at the time of calculation and have not received a written notice of warning or other disciplinary action during the year that remains in effect at the time of calculation AND The participant must be employed in an incentive-eligible position on or before the first working day of the last fiscal quarter of fiscal year 2012 and must be employed by the Company on the day the bonus is paid to be eligible for a 2012 incentive payment.Participants may expect to receive their 2012 incentive payment no later than March 15, 2013.Participants in the Plan with less than one year of service will be eligible for a prorated incentive amount as set forth in Proration Factor below.In no event will any individual accrue any right or entitlement to any incentive under this Plan unless that individual is employed by the Company on the day the bonus is paid. Any exception to the above must be approved in writing by the Company’s Compensation Committee. b.The Annual Base Salary in effect at the end of the fiscal year represents the basis for the incentive calculation.Nothing in the Plan, or arising as a result of a Participant’s participation in the Plan, shall prevent the Company from changing a Participant’s Annual Base Salary at any time based on such factors as the Company in its sole discretion determines appropriate. c.Incentive Target Percentage is a percentage level of base salary determined by the employee’s position except as otherwise approved by the Compensation Committee.These targets will be weighted by company and individual performance, and will be set forth in an Incentive Target Percentage Schedule for each Participant in substantially the form attached hereto as Schedule A. d.Individual Performance Factor (“IPF”) is based upon the manager’s evaluation of performance and contribution for the fiscal year. e.Company Performance Factor is based upon the Company achieving an established worldwide revenue target and a worldwide operating profit target per the 2012 operating plan approved by the Board of Directors of the Company.The applicable targets for fiscal year 2012 can be amended by the Compensation Committee of the Board of Directors at any time during the fiscal year.Notwithstanding anything to the contrary contained herein, the Compensation Committee has the discretion to determine to pay less than the full amount (including to pay zero percent) of the payout to which any Participant would otherwise be entitled, which determination shall be based upon such factors as the Compensation Committee determines appropriate (including without limitation as a result of the Company’s or a Participant’s failing to achieve one or more objectives with respect to the fiscal year).When the Adjusted Pro Forma (APF) Revenue and APF Operating Profit percentages fall between the stated percentages on the matrix, the Performance Factor will be determined using a straight-line interpolation approach.If the Company (a) exceeds 120% of APF Revenue and/or 140% of APF Operating Profit or (b) does not achieve 85% of APF Revenue and/or 85% of APF Operating Profit, theCompany Performance Factor will be determined using a straight-line extrapolation approach provided however that the Company Performance factor shall be no greater than 2.00 and provided further the Company Performance factor may be modified at the sole discretion of the Compensation Committee of the Board of Directors for any reason, including in the event that such Company Performance is due to an extraordinary or exceptional circumstance. % Adjusted Pro % Forma Revenue % as a % of Goal % % 85
